34 So. 3d 148 (2010)
Franklyn U. HODGE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-4626.
District Court of Appeal of Florida, Fourth District.
April 28, 2010.
Rehearing Denied June 10, 2010.
Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant Public Defender, West Palm Beach, for appellant.
Franklyn U. Hodge, Carrabelle, Pro Se.
Bill McCollum, Attorney General, Tallahassee, and Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm the order revoking the defendant's probation but remand for the trial court to enter a written order specifying which conditions of probation have been violated. See Drayton v. State, 710 So. 2d 1018, 1019 (Fla. 4th DCA 1998).
TAYLOR, CIKLIN and GERBER, JJ., concur.